BLAND,. P. J.
After the institution of his suit, Moses W. Lawson died intestate and Thomas M. Douglass was appointed and qualified as administrator of Lawson’s estate, and as such was made 'party plaintiff. In 1888, Lawson owned nine hundred and forty-six and ninety-one one-hundredths acres of swamp land in Dunklin county, Missouri, and the defendant owned in the same county nine thousand four hundred acres of the same quality of land and other swamp lands in Stoddard county. In 1886 or 1887 defendant told Lawson he was about'to sell his swamp lands and that if Lawson wished to sell his, he thought he. could put them in with his own, •and that he would do so if he could without charge to Lawson. In 1888 or 1889 defendant wrote Lawson that he had not sold'the lands, but expected to do so, and if he, Lawson, still wanted to sell and would send him a power of' attorney he would try to put in his lands. Lawson made out a quitclaim ■deed describing all the land, leaving the name of the grantee blank, which he and his wife signed, but did not acknowledge, and sent by mail to defendant, the receipt of which was acknowledged by the defendant by letter datejl October 12, 1888, which reads as follows:
“Dear. Mr. Lawson: — I have yours of the 8th inst. inclosing deed to land. I have not yet completed sale, but *623think I will in the near future, and if so, will put your land in and account to you.' Tour friend,
“S. M. Chapman.”
On June 26, 1890, defendant and wife executed and delivered a deed to Allen J. Vesey, of Fort Wayne, Indiana, to a large quantity of land situated in Dunklin county, including the lands of Lawson, for a consideration, as expressed in the deed, of $10,935; this deed ‘ contained no covenants of warranty. Defendant made no report of the sale to Lawson, who did not ascertain that the sale had been made, until December, 1891, when he discovered the fact from an examination of the records in the recorder’s office of Dunklin county. On this discovery he immediately wrote defendant for information concerning the matter. In answer to this letter defendant on December 25, 1891, wrote Lawson, saying he would see him and explain when %t Kennett court the first of the following month. Lawson, however, did not see defendant, until the following June or Julyj when they had an agreement that defendant received $355 for Lawson’s lands, after deducting commissions, etc., and defendant gave Lawson a claim of $355, according to Lawson’s deposition — $255, according to defendant’s evidence, against the estate of one Schultz, deceased, and asked Lawson to collect the claim and apply the proceeds to what defendant owed him on account of the land sale. Lawson was unable to collect the claim, and so -wrote defendant and asked that he pay for the land. In answer to this letter defendant on August 11, 1892, wrote Lawson -as follows:
“Mr. M. ~W. Lawson, Kennett, Mo.
“Dear Sir.: — I returned home from court at Corning last night to find your letter of a few days ago, replying to which will say, send the voucher (Schultz claim), with quitclaim deed made to me, and I will send you draft for face of voucher. I am sorry the matter was not settled by Mrs. Schultz at probate court as we expected. Tours truly,
“S. M. Chapman.”
*624Lawson replied by letter stating that he did not think Chapman was the proper man to have the deed to the lands, that it should be made to the man who had bought and paid for the land. On January 30, 1893, Chapman replied as follows:
“Mr. M. "W. Lawson, Kennett, Mo.
“Dear Sir: — I have your late letter inclosing allowance vs. Schultz estate. Referring to my letter to Mrs. Schultz, you say “you tried to make the impression with Mrs. Schultz” that I had violated my contract and acted in bad faith with you. How could I think otherwise? On August 11, I wrote you saying “send voucher with quitclaim deed to me and I will send you draft for face of voucher,” instead of doing so, you wrote a very offensive letter indicating that I am little better, if any, than the Dalton or James gang; and after refusing to do as requested, say, “If I should make deed to you, I would convey title to you.” Yes, and this was what I was offering to pay for, and the only thing for which you claim a right to the voucher. The title, any lawyer knows would inure to Mr. Vesey, but whether that would have been true or not was no concern of yours. Before I take any further action in this matter, I will have to know something more about the disposition made of this land. In your late letter you refer to our friendship, etc. Yes, until your very insulting letter I was, in truth your friend. Yours truly,
“S. M. Chapman.”
On this testimony the cause was submitted to a jury on appropriate instructions, who returned a verdict for plaintiff, on which an appropriate judgment was rendered, from which defendant duly appealed.
*625statement. *624Upon what theory of law or equity the appellant expects to hold the money he received for Lawson’s lands and to keep that which rightfully belongs to Lawson’s estate and which he was enabled to receive because of the trust and confidence Lawson had reposed in him as his agent, to sell the lands, is beyond our ability to grasp. Chapman was *625authorized by Lawson to sell the lands; he did sell them and received the purchase price; the money received was not his money, but Lawson’s; he seems to claim a right to hold the proceeds of the sale until Lawson conveys the lands to him; ' what right has he to a conveyance? He did not buy the lands of Lawson. Is it because he made his own deed conveying the lands to the purchaser — that deed is void of all warranties? A deed to him would not inure to the benefit of the purchaser and he can not require it to protect his warranties, for he made none. Lawson’s heirs are bound on demand of the purchaser Yesey to make a deed to him because the sale by Chapman as Lawson’s agent was in legal contemplation the act and sale of Lawson. What one does through an authorized agent, he does by himself. It would seem that Chapman, who is a lawyer, wants either the land or its purchase price, and that he is not willing to surrender the latter, until he has safely in his possession a deed for the former. He is not entitled to either, and can not have either.
Some minor and unimportant errors crept in the record during the progress of the trial; these are unnecessary to notice, in view of the undisputed facts, which leave no possibility of doubt that the judgment is for the right party, and should be affirmed. Judgment affirmed.
All concur.